EXHIBIT 10.25

Summary of Executive Compensation

The following is a summary of the compensation of the executive officers of
Adept Technology, Inc. (the “Company”) in effect as of the date of filing the
Company’s Annual Report on Form 10-K.

 

Current Executive Officers

   Annual
Base Salary
   Fiscal 2011
Incentive
Compensation
(1)   

Other Annual
Compensation
(2)

John Dulchinos

President and Chief Executive Officer

  

 

$

 

285,000

      Health care coverage; long-term disability and group term life insurance
excess premiums; and housing allowance (of less than $35,000)

Lisa M. Cummins

Vice President of Finance and Chief Financial Officer

  

 

$

 

220,000

      Health care coverage; long-term disability and group term life insurance
excess premiums

Joachim Melis

Vice President, Business and Development and Managing Director of Europe

  

 

EUR

 

170,000

      Car allowance

David Pap Rocki

Vice President, Worldwide Operations

  

 

$

 

197,300

      Health care coverage; long-term disability and group term life insurance
excess premiums

 

(1) Awards made pursuant to participation in, and subject to terms of, the
Fiscal 2011 Performance Plan.

(2) Other benefits to be provided by the Company to the identified executive
officer. Equity awards have been granted to the executive officers pursuant to
option agreements and restricted stock agreements, the forms of which have been
approved by the Compensation Committee and filed with the Securities and
Exchange Commission.